Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.19 Page 1 of 12

                                                                             FILED
                                                                             FEB 1 7 2021
                                                                        CLERK, U.S. DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNI
                                                                     BY                       OEPUJjx
     111 ROBERT S . BREWER
          United States Attorney
     211 MARK  w. PLETCHER (Colorado Bar No. 034615)
          ANDREW J. GALVIN (California Bar No. 261925)
     3 II Assistant u. S. Attorneys
          880 Front Street, Room 6293
     411 San Diego, CA 92101
          Tel: (619) 546-9714
     Sil Email: mark.pletcher@usdoj.gov
     6
         Attorneys for United States of America
     7
                                    UNITED STATES DISTRICT COURT
     8
                                  SOUTHERN DISTRICT OF CALIFORNIA
     9                                                                    21CR0280-WQH
         UNITED STATES OF AMERICA,                        Case No.
    10

    11                                                    DEFERRED PROSECUTION AGREEMENT
                V.
    12
         COLAS DJIBOUTI, LLC
    13

    14                     Defendant.

    15
                IT IS HEREBY AGREED between the UNITED STATES OF AMERICA,
    1611 through its counsel, Robert S. Brewer, United States Attorney, and
    1711 Mark w. Pletcher and Andrew J. Galvin, Assistant United States
    1811 Attorneys, and Colas Djibouti, SARL, with the advice and consent
    1911 of Frederic M. Levy and James Garland, counsel for defendant:
    20
                                          RELEVANT PARTIES
    21
                1.     Colas     Djibouti      hereby      enters     into    this     Deferred
    22
         Prosecution Agreement          { "DPA11 )   with the united States Attorney's
    23
         Office      for    the Southern District          of California        (the   "USAO") .
    24
         Simultaneous with the filing of the DPA, Colas Djibouti will also
    25
           enter into a civil settlement agreement, filed herewith, to resolve
    2611 any potential civil claims under the False Claims Act, the Program
    2 7 11
           Fraud Civil Remedies Act, the Contract Disputes Act, and common
    28
         law theories of unjust enrichment and fraud.
                                                      l                       Def.   Ini~.7
      Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.20 Page 2 of 12
~-------------




            l

           2

           3              CRIMINAL INFORMATION .!IND ACCEPTANCE OF RESPONSIBILITY

           4             2.     Colas Djibouti acknowledges and agrees that the USAO

            SIi will     file a    Criminal Information,           charging Colas Djibouti with
           611 Conspiracy to Commit Wire Fraud in violation of Title lB, United

            711 States Code, Sections l349, l343. Colas Djibouti knowingly waives

            B II its right to Indictment on this charge.                  Colas Djibouti further
            911 knowingly waives any objection based on the statute of limitations;

          l0II subject matter, personal,               or extra-territorial jurisdiction;            or
          llll venue for filing the Information and the DPA in the United States
          1211 District Court for the Southern District of California.

          l3             3.     colas Djibouti admits, accepts, and acknowledges that it

          l4II is responsible for the acts of its officers, employees, and agents.

          1511 Colas Djibouti admits, accepts, acknowledges, and stipulates that

          l6II the facts set forth in the Statement of Facts, attached hereto as
          l 711 Exhibit A        (and incorporated herein by reference) ,            are true and

          lBII accurate and had this case proceeded to trial, the United States

          l9 II would have proven these facts beyond a reasonable doubt.                         Should
          2 o II the USAO pursue the prosecution that is deferred by this Agreement,

          2 l II Colas        Djibouti     agrees     that    it   will   neither     contest      the
          2211 admissibility of,            nor     contradict the    facts   as   stated in,       the
          23 II Information and the Statement of Facts in any proceeding, including
          24 II during trial, guilty plea, or sentencing.

          2 511                                 TERM OF THE AGREEMENT

          26             4.     This Agreement is effective for a period beginning on

          2711 the date on which the Information is filed and ending two years



                                                                                                  i,/7
          28      from that date         ( the "Term") .     Colas Djibouti agrees that in the:

                                                              2                     Def. Init.
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.21 Page 3 of 12




     111 event that the USAO determines that Colas Djibouti has knowingly

     211 violated any provision of this Agreement, an extension of the Term

     311 may be imposed by the USAO in its sole discretion for up to an

     411 additional period of one year,                       without prejudice to the USAO' s

     511 rights to proceed as provided in Paragraphs 13 through 16.

     611                      COOPERATION     1\ND   DISCLOSURE REQUIREMENTS

     7           5.      Colas Djibouti shall cooperate fully with the USAO in

     Bil any and all matters relating to the conduct described in this

     911 Agreement and the Statement of Facts.                     At the request of the USAO,

    1011 Colas Djibouti shall also cooperate fully with any domestic or

    1111 foreign law enforcement and regulatory authorities and agencies in

    1211 any investigation of Colas Djibouti or any of its present or former

    1311 officers, employees, agents, and consultant,i, or any other party.

    1411 Colas        Djibouti    agrees      that    its       cooperation     pursuant      to    this

    1511 paragraph shall include, but not be limited to, the following:

    16                   a.      Colas   Djibouti         shall     truthfully       disclose        all

    1711 factual information not protected by a valid claim of attorney-

    1811 client privilege with respect to its activities, and those of its

    19 II present and former officers,                employees,        agents,    and consul tan ts

    2011 about which the USAO may inquire.                        This obligation of truthful

    2111 disclosure includes, but is not limited to, the obligation of Colas

    2211 Djibouti       to provide       to    the    USAO,      upon request,      any document,

    23 II record,      or     other   tangible       evidence      in     its   possession,        and   a

    2411 certification attesting to the authenticity of any such document,

    25 II record, or other tangible evidence.

    26                   b.      Upon request        of       the USAO,    Colas   Djibouti        shall

    2711 designate knowledgeable employees, agents, or attorneys to provide

    28     to the USAO the information and materials described in Paragraph

                                                          3                         Def. I n i ~
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.22 Page 4 of 12




     111 5 (a) on behalf of Colas Djibouti.                Colas Djibouti must at all times

     211 provide complete, truthful, and accurate information.

     3                  c.     Colas    Djibouti     shall        use   its    best     efforts    to

     411 identify       and   make     available     for    interviews        or     testimony,    as

     511 requested by the USAO,              present or       former     officers,       employees,

     611 agents and consul tan ts.            This    obligation includes,             but     is not

     711 limited to,         interviews with U.S. or foreign law enforcement and

     BIi regulatory authorities,             sworn testimony before a                federal    grand

     911 jury, in a federal trial, or any other proceeding.

    10                  d.     With     respect      to     any     information,         testimony,

    1111 documents,      records,      or other tangible evidence provided to the

    1211 USAO under this Agreement, Colas Djibouti consents to any and all

    1311 disclosures, subject to applicable law and regulations, to other

    1411 governmental authorities, including United States authorities and

    15 II those of a foreign government of such materials as the USAO,                             in

    1611 its sole discretion, shall deem appropriate.

    17          6.      In addition to the obligations in Paragraph 5,                         during

    18 II the   Term,    should Colas Djibouti learn of credible evidence or

    1911 allegations of any violation of U.S. federal law, Colas Djibouti

    2011 shall promptly report such evidence or allegations to the USAO.

    2111                                       FORFEITURE

    22          7.      As    set    forth   in    the     attached     Forfeiture       Addendum,

    2311 incorporated herein by reference, Colas Djibouti agrees to forfeit

    2411 $8,000,000 to the United States, as directed by the USAO.

    2511                                      RESTITUTION

    26          8.      Colas Djibouti agrees to pay restitution in the full

    2711 amount of the victim's losses,                   pursuant to        18 U.S.C.    §§    3556,

    2811 3663A(c) (1) (A) (ii)         and    3664(f) (1) (A),          in     the     amount      of

                                                      4                            Def. I n i ~
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.23 Page 5 of 12




     111 $10,042,002, payable on the date on which the Information is filed,

     2 II to the U.S. Department of the Navy, as directed by the USAO.

     3          Any amounts      forfeited      subject   to   the    attached       Forfeiture

     411 Addendum will be credited against this restitution obligation,
     511 whether or not funds are submitted for restoration or restored.

     6 II                                  CRIMINAL FINE

     7          9.     Colas Djibouti further agrees to pay a criminal fine in

     al) the amount of $2,500,000 on the date on which the Information is

     911 filed, as directed by the USAO.               This amount is a final payment

    10 II and shall not be refunded.            Nothing in this Agreement shall be

    1111 deemed acquiescence by the USAO that this amount is the maximum

    1211 criminal fine that may be imposed in any future prosecution,                       and

    13 II the USAO shall not be precluded in such a prosecution from arguing

    1411 that the Court should impose a higher criminal fine or additional

    1511 monetary penalties. The USAO agrees, however, that in the event of

    16 II a subsequent breach and prosecution, it will recommend to the Court

    17l) that the criminal fine paid pursuant to this Paragraph be credited

    18 II toward whatever criminal fine the Court subsequently imposes. Such

    1911 a recommendation will not be binding on the Court.

    20   II                          GOVERNMENT COMMITMENT

    21          10.    In consideration of (1) the actions of Colas Djibouti in

    2211 voluntarily conducting an investigation by outside legal counsel

    2311 regarding the matters described in the attached Statement of Facts

    2411 and other matters disclosed to the USAO;               (2)    the cooperation of

    25 II Colas Djibouti with the investigation conducted by the USAO;                      and

    2611 ( 3)    the      willingness      of    Colas    Djibouti       to         acknowledge

    2711 responsibility for its conduct and that of its subsidiaries,
    28   II affiliates,    agents,   and    representatives

                                                   5
                                                                 and    to

                                                                                     In4
                                                                              continue

                                                                             Def.
                                                                                            its
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.24 Page 6 of 12




      111 cooperation with the USAO, the USAO agrees that any prosecution of

     211 Colas Djibouti for the conduct set forth in the attached Statement

      311 of Facts,        and for all other conduct Colas Djibouti disclosed to

     411 the    USAO prior         to the     date    of    this Agreement       concerning    its
      511 business activities in the Republic of Djibouti, be and hereby is

      611 deferred for a period of two years from the date of this Agreement.

      711                                    TERMS OF DISMISSAL

      811        11.       The USAO agrees that if at the end of the two-year term
      9 of     this    Agreement,      Colas Djibouti          is,   and   has   been,   in full

    101\ compliance with all of its obligations under this Agreement, the

    1111 USAO will not continue the criminal prosecutions against Colas

    1211 Djibouti described in Paragraph 2, will not bring any additional

    131/ charges against Colas Djibouti relating to the conduct described

    1411 in this Agreement and the Statement of Facts, will move to dismiss

    1511 the Information, and this Agreement shall expire.

    16 II                              BREACH OF THE AGREEMENT

    17 II        12.       If,   during the Term,          the USAO determines       that     Colas
    18 I( Djibouti has violated any term of this Agreement,                      Colas Djibouti

    19      shall thereafter be subject to prosecution for the conduct set

    20      forth in the Statement of Facts.                The statute of limitations for
    21      any such criminal conduct shall be tolled between January 1, 2018

    221/ and the end of the Term - including any extension - plus one year.

    2311         13.       If the USAO determines that Colas Djibouti has violated

    2411 this Agreement,           the USAO agrees to provide Colas Djibouti with

    25      written    notice      thereof    prior    to    instituting     any prosecution.

    26      Within    30    days   of such notice,          Colas Djibouti       shall have    the
    2711 opportunity to respond to the USAO in writing to explain the nature

    28

                                                       6                         Def. Init.   l.,7 •
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.25 Page 7 of 12




     111    and circumstances of the violation, as well as the actions Colas

     2      Djibouti has taken to remedy the violation of this Agreement.

     311         14.     In the event Colas Djibouti violates this Agreement and
     4      the USAO initiates a criminal prosecution, (a) all statements made

     Sil by or on behalf of Colas Djibouti to the USAO or to the Court,

     611 including the Statement of Facts, and any testimony given by or on

     711 behalf     of    Colas      Djibouti   before    a    grand      jury,   a   court,     any

     Bil tribunal,       or    at    any   legislative        hearings,     whether    prior      or

     911 subsequent to         this    Agreement,    or any leads           derived    from     such

    1011 statements or testimony,            shall be admissible in evidence in any

    1111 and all criminal proceedings brought by the USAO against Colas

    1211 Djibouti; and (b) Colas Djibouti shall not assert any claim under

    1311    the Constitution,        Rule 11 ( f)   of   the Federal Rules of Criminal

    14      Procedure, Rule 410 of the Federal Rules of Evidence, or any other

    15 II federal      rule,   that    statements    made by or on            behalf    of     Colas

    1611 Djibouti, specifically, including without limitation, those within

    1711 the Statement of Facts, prior or subsequent to this Agreement, and

    1811 any leads derived therefrom, should be suppressed.
    19 II        15.     Colas Djibouti acknowledges that the USAO has made no

    20II representations,           assurances, or promises concerning what sentence

    2111 may be imposed by the Court if Colas Djibouti were to breach this

    2211 Agreement and this matter proceeded to judgment and sentencing. At

    2311 any future sentencing hearing,              Colas Djibouti acknowledges that

    2411 the sentence is solely within the discretion of the Court and that

    25 II nothing in this Agreement binds or restricts                       the Court in the

    2611 exercise of its discretion.            At any future sentencing hearing, the

    2711 USAO may advocate for any lawful sentence.

    28

                                                     ?                            Def. I n ~ -
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.26 Page 8 of 12




     l   II                 LIMITATION ON BDIDING EFFECT OF AGREEMENT

     211           16.    This Agreement is binding on Colas Djibouti and the USAO

     311 and does not bind any other federal agencies, or any state, local

     411 or foreign law enforcement or regulatory agencies,                        or any other

     Sil authorities, in any criminal, civil or administrative proceeding,

     611 al though the USAO will bring Colas Djibouti's cooperation under

     71/ this Agreement to the attention of such agencies and authorities

     s II if requested to do so by Colas Djibouti.

     911           1 7.   This Agreement provides no protection against criminal
    l0/1 prosecution or civil or administrative action against any present

    1111 or      former     director,        officer,    employee t    agent,    representative,

    1211 consultant, or contractor of Colas Djibouti, or any other entity,
    BIi for any violations committed by them.

    14 Ii                                     SUCCESSOR LIABILITY

    15 II          18.    Colas Djibouti agrees that in the event it, during the
    1611 Term, including any extension, sells, merges, or transfers all or

    1711 substantially all of its business operations,                          whether   such is

    1an       structured as    a   stock or asset sale,               merger,   or transfer,    or
    1911 otherwise ceases to do business as Colas Djibouti,                             its parent

    20 II company,        Colas,   S .A. ,    shall     thereupon become its successor          in
    2111 interest in each and every obligation described in this Agreement.

    2211                                      COMPLETE AGREEMENT

    23             19.    This Agreement sets forth all the terms of the Agreement

    2411 between Colas Djibouti and the USAO.                 No modifications or additions

    251/ to this Agreement shall be valid unless they are in writing and
    2611 signed by the USAO, the attorneys for Colas Djibouti, and a duly
    271/ authorized representative of Colas Djibouti.

    28

                                                         8                       Def.   Ini4
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.27 Page 9 of 12




     1                                         NOTICE

     2            20.   Any   notice   under   this   Agreement                  shall   be   made    by

     311 personal, overnight delivery by a recognized delivery service, or

     411 registered or certified mail, addressed to the Chief - Major Fraud

     SIi and Public Corruption Section, United States Attorney's Office,

     611 Room 6293, 880 Front Street, San Diego, California 92101, and for

     711 Defendant c/o Frederic Levy, Covington & Burling, One CityCenter

     BIi 850 Tenth Street, NW Washington, DC 20001-4956.

     9

    10                                                ROBERTS. BREWER
                                                      United States Attorney
    11

    12   J.i2J_ :i. 0    ?- J                         ~~
           ,_p~--
         --.T;,;17                                    MARK W. PLETCHER
    13                                                ANDREW J. GALVIN

    14                                                As~zneys
          January 19, 2021
    15
                                                                                 T ~n
         DATED                                        'C'Ola'T""lt::lnTf"I   M

    16

    17
             t~                                          I, I
    18    11 DElB7 ef:f\ 'l1flJ)
         DATED
    19                                                                               OFFICER
                                                                                     SARL
    20

    21

    22

    23

    24

    25

    26

    27

   28

                                                 9                                   Def.
                                                                                              ·:-rrl
                                                                                            Init. /
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.28 Page 10 of 12




     111                      COMPANY OFFICER' S CERTIFICATE

     211       I, Thierry Madelon, certify that I am the Chief Executive

     311 Officer for Colas Djibouti, and I am authorized to execute this

     411 Agreement.
     511       I have read this Agreement and carefully reviewed every part

     611 of   it   with outside   counsel    for    Colas Djibouti.    Counsel     fully

     711 advised me of Colas Djibouti's             rights,   possible defenses,     the
     Bil relevant Sentencing Guidelines provisions, and the consequences of

     911 entering into this Agreement.         I,    on behalf of Colas Djibouti,

    10 II .understand   the   terms   of    this     Agreement   and   knowingly     and
    1111 voluntarily.agree, on behalf of Colas Djibouti, to its terms.

    12         No promises or inducements have been made other than those

    13 II contained in this Agreement.       No one has threatened or forced me,

    1411 or, to my knowledge, any person authorizing this Agreement on,·colas

    1511 Djibouti's behalf, in any way to enter into this Agreement.                I am
    16 II satisfied with outside counsel's representation

    17
           11 f ~Eu)j Etf\ WlD                         I 11
    18

    19     DATED                                     Thierry\Madeloh,
                                                     Chief Executive Officer
     20                                              COLAS DJIBOUTI, SARL
     21

     22
     23
     24

     25

     26

     27
     28

                                               10                      Def, I n i t ~
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.29 Page 11 of 12




     1                              CERTIFICATE OF COUNSEL

     2             I am counsel for Colas Djibouti in the matter covered by this
     311 Agreement. In connection with such representation, I have examined
     411 relevant Colas Djibouti documents and have discussed the terms of
     5 \I this Agreement with the Colas Djibouti's Board of Directors. I
     611 have fully advised them of          Colas   Djibouti's rights,    possible
     7\1 defenses, the relevant Sentencing Guidelines' provisions, and the
     811 consequences of entering into this Agreement. Based on our review
     911 of the foregoing materials and discussions, I am of the opinion
    10\1 that the representative of Colas Djibouti has been duly authorized
    1111 to enter into this Agreement on Colas Djibouti's behalf; that this
    1211 Agreement has been duly and validly authorized,             executed,    and
     1311 delivered on Colas Djibouti's behalf; and that this Agreement is
     1411      a valid and binding obligation of Colas Djibouti.   To my knowledge,
     15        Colas Djibouti's decision to enter into this Agreement is an
     16\1 informed, knowing, and voluntary one.

     17
                                                      . ·,
                                                       ,

     18
           December 16, 2020
     1911 DATED                                      FREDERIC M. LEVY, Esq.
                                                     Covington & Burling, LLP
     20    I
                                                     Attorney for Colas Djibouti
     21
     22

     23
     24

     25

     26

     27

      28

                                                11                   Def. Init.


                                                                                  9
Case 3:21-cr-00280-WQH Document 9 Filed 02/17/21 PageID.30 Page 12 of 12




      l                                  SUCCESSOR IN INTEREST AGREEMENT

      2
                      r,f4.~,_<,_fr~i,)U",   certify that I am              Cc.o                !:or Col.a.s S.A.,
      3
             and I am authorized to execute this agreement on iLs bdtalf.
      4
                      I have read this Agreement and carefully rev.it!Wed ev(~ry part
      5
             of     it with       outside     counsel      for    Colas       S.A,         Counsel        has   fully
       6
             advised me of Colas S.A. 's rights, possible defenses,                                  the relevant:
       7
             Sentencing Guidelines provisions, and the consequences of enterinq
       8
             into this Agreement..             I have further carefu.lly reviewed the terms
       9
             of this Agreement with Colas S.A. 's Board of Directors, and I ha>re
     10
             caused       Colas     S.A.' s     out.side        counsel       to     advise       the     Board     of
     11
             D,irectors fully of Colas Djibouti's rights, possible defenses, the
      12
             relevant Sentencing Guidelines                 I
                                                                 provisions,             and the cohsequenc.:es
      13
             of entering into the Agreement.
      14
                      I   understand the terms of this Agreement and k.11ow.i.ngly and
      15
             voluntarily agree,              on behalf of             Colas      .S.A.,    that     should      C:ola.s
      16
             Djibouti sell, -merge, or transfer all or substantially aJ.l of its
      17
             business operations, whether such is structured as a slack or !:1.5set
      18
             sale, merger, or transfer, or otherwise effectively ceases to do
      J.9
             business        as    Colas     Djibouti,     whether          or     not    the   Colas       D_j ibouti
      20
             corporate            entity      remains      in         existence,          Colas       S.A.      s11a 11
      21
             irmuediately thereupon assume each and every one of Colas Djibouti's
      22
             obligations under this                Agreement,          as   its successor in interest,
      73
             including,           but not     limited to,         the obligation to make complete
      24
             restitution,           to     remit   the     prescribed            forfeitur.:e       and     monetary
      25
             penalty, and to cooperate fully with the USAO.
      26

      2711        AA I A1 I 'lo
      2811 DATJ'll])                                                   COLAS S, A.

                                                                 12                               IJef.


                                                                                                          '"9
